Merwin, J.
The controversy on this motion is over term fees in the court -of appeals. This case was placed on the calendar of the court of appeals that was made up in May, 1886, and it there remained until it was argued, in De•eember, 1887. It was, therefore, on but one calendar. The eases on this subject are not harmonious. Palmer v. Dewitt, 42 How. Pr. 466; Macy v. Nelson, 49 How. Pr. 204; Whiteman v. Leslie, 1 Month. Law Bul. 58. There ■seems to have been no formal assignment of terms in that court. I am informed by its clerk that it holds one term a year, commencing with the January session, and continuing through the year. If so, the time of making the • calendar does not control. I think the term fees must be regulated on the basis that there is one term, and only one, each year. JIhat will allow, in the present case, one term fee. Code Civil Proc. § 3251, subd. 5.